376 U.S. 782 (1964)
TELEPHONE NEWS SYSTEM, INC.,
v.
ILLINOIS BELL TELEPHONE CO. ET AL.
No. 772.
Supreme Court of United States.
Decided April 6, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Thomas D. Nash, Jr. for appellant.
Solicitor General Cox for the United States, and Walter J. Cummings, Jr. for Illinois Bell Telephone Co., appellees.
PER CURIAM.
The judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.